DeBRULER, Justice,
dissenting.
The plea of guilty was given and accepted on August 6, 1982, after the effective date in December, 1981, of the rule announced in German v. State (1981), Ind., 428 N.E.2d 234 requiring strict compliance by the trial courts of the State with the provisions of the guilty plea statute then existing, which has been recently overruled in White v. State (1986), Ind., 497 N.E.2d 893. For the reasons stated in my dissent in White v. State supra, and my dissents in Simpson v. State (1986), Ind., 499 N.E.2d 205, and Reid v. State (1986), Ind., 499 N.E.2d 207; and Merriweather v. State (1986), Ind., 499 N.E.2d 209; and for the *1116further reason that the waiver concept is so fundamental as to be constitutionally mandated, I would reverse and require that Post-Conviction relief be granted.